              Case 6:20-bk-03355-KSJ            Doc 178       Filed 09/14/20        Page 1 of 36




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov

    In re:                                                 Case No.: 6:20-bk-3355-KSJ
                                                           Chapter 11
    First Choice Healthcare Solutions, Inc. et, al.1
                                                           (Jointly Administered)
         Debtors.
    ___________________________________/

                      DEBTORS’ JOINT PLAN OF REORGANIZATION
                     UNDER CHAPTER 11 OF THE BANKRUPTCY CODE




                                                    AKERMAN LLP

                                                    s/ Esther McKean
                                                    Esther McKean, Esquire
                                                    Florida Bar No. 028124
                                                    AKERMAN LLP
                                                    420 S. Orange Ave., Suite 1200
                                                    Orlando, FL 32801
                                                    Phone: (407) 423-4000
                                                    Fax: (407) 843-6610
                                                    Email: esther.mckean@akerman.com


                                                    COUNSEL FOR DEBTORS AND
                                                    DEBTORS IN POSSESSION




September 14, 2020




1
  The Debtors in these cases are: First Choice Healthcare Solutions, Inc., First Choice Medical Group of Brevard,
LLC, FCID Medical, Inc., and Marina Towers, LLC. The address of all the Debtors is 709 S. Harbor City Blvd., Suite
530, Melbourne, FL 32901.


54612453;5
                Case 6:20-bk-03355-KSJ              Doc 178       Filed 09/14/20        Page 2 of 36




                                                INTRODUCTION

       First Choice Healthcare Solutions, Inc., First Choice Medical Group of Brevard, LLC,
FCID Medical, Inc., and Marina Towers, LLC, the above-captioned debtors and debtors in
possession, propose the following joint plan of reorganization under section 1121(a) of the
Bankruptcy Code.1

        The Debtors’ Chapter 11 Cases are being jointly administered pursuant to an order of the
Court, and the Plan is being presented as a joint plan of reorganization of the Debtors. Claims
against the Debtors (other than Administrative Claims and Fee Claims) are classified in Article III
hereof and treated in Article V hereof.

                                                           I.

                          DEFINITIONS AND CONSTRUCTION OF TERMS

           A.       Definitions

        Unless otherwise defined herein, or the context otherwise requires, the following terms
shall have the respective meanings set forth below:

    Administrative          means any right to payment constituting a cost or expense of administration
    Claim                   of the Chapter 11 Cases of a kind specified under section 503(b) of the
                            Bankruptcy Code and entitled to priority under section 507(a)(2), 507(b)
                            or 1114(e)(2) of the Bankruptcy Code, including, without limitation, any
                            actual and necessary costs and expenses of preserving the Debtors’ Estates,
                            any actual and necessary costs and expenses of operating the Debtors’
                            business, any indebtedness or obligations incurred or assumed by the
                            Debtors in Possession in connection with the conduct of their business,
                            including, without limitation, for the acquisition or lease of property or an
                            interest in property or the rendition of services, all compensation and
                            reimbursement of expenses to the extent awarded by the Court under
                            sections 330, 331 or 503 of the Bankruptcy Code, any fees or charges
                            assessed against the Debtors’ Estates under section 1930 of chapter 123 of
                            title 28 of the United States Code, and any Claim for goods delivered to the
                            Debtors within twenty (20) days of the Petition Date and entitled to
                            administrative priority pursuant to section 503(b)(9) of the Bankruptcy
                            Code.

    Administrative          means the date by which all Administrative Claims must be filed with the
    Claims Bar Date         Court to be allowed. The Administrative Claims Bar Date will be
                            established by the Court as a specific date prior to the Confirmation Date.




1
    Capitalized terms used in this Introduction shall have the meanings ascribed to them herein below.


                                                           1
54612453;5
             Case 6:20-bk-03355-KSJ      Doc 178     Filed 09/14/20     Page 3 of 36




 Allowed             means, with reference to any Claim, (a) any Claim against any of the
                     Debtors that has been listed by the Debtors in the Schedules, as such
                     Schedules may be amended by the Debtors from time to time in accordance
                     with Bankruptcy Rule 1009, as liquidated in amount and not disputed or
                     contingent, and with respect to which no contrary proof of claim has been
                     filed, (b) any Claim specifically allowed under the Plan, (c) any Claim that
                     is not Disputed by the Claims Objection Deadline, (d) any Claim the
                     amount or existence of which, if Disputed, (i) has been determined by a
                     Final Order of a court of competent jurisdiction, or (ii) has been allowed
                     by Final Order of the Court, or (e) any Claim which the Reorganized
                     Debtors deem allowed, depending upon the party responsible for
                     distribution under the Plan; provided, however, if the time to object to
                     Claims has not expired, a Claim shall not be deemed allowed unless
                     designated as such by the Reorganized Debtors; provided, however, that
                     any Claims allowed solely for the purpose of voting to accept or reject the
                     Plan pursuant to an order of the Court shall not be considered “Allowed
                     Claims” hereunder.

 Allowed Claim       means a Claim (a) with respect to which a Proof of Claim has been filed
                     with the Court in accordance with the provisions of Bankruptcy Code §
                     501 and Bankruptcy Rule 3001 and within any applicable period of
                     limitation fixed by Rule 3003 or any notice or Final Order of the Court; (b)
                     deemed filed pursuant to Bankruptcy Code § 1111(a) by virtue of such
                     Claim having been scheduled in the list of Creditors prepared and filed by
                     the Debtors with the Court pursuant to Bankruptcy Code § 521(1) and Rule
                     1007(b) and not listed as disputed, contingent, or unliquidated; or (c)
                     deemed an Allowed Claim (including Allowed Secured Claims and
                     Allowed Unsecured Claims) pursuant to the provisions of the Plan or any
                     Final Order of the Court. Unless otherwise provided in the Plan or unless
                     deemed or adjudicated an Allowed Claim pursuant to the provisions of the
                     Plan or any Final Order of the Court, an Allowed Claim shall not include
                     any Claim as to which an objection to or proceeding challenging the
                     allowance thereof has been interposed by the Debtors within any applicable
                     period of limitation fixed by the Plan, by Rule 3003, or any Final Order of
                     the Court, until such objection or proceeding has been overruled,
                     dismissed, or settled by entry of a Final Order. Notwithstanding the filing
                     of any such objection or the commencement of any such proceeding, a
                     Claim may be temporarily allowed for voting purposes pursuant to the
                     provisions of Rule 3018(a). Unless otherwise specified in the Plan or any
                     Final Order of the Court, an Allowed Claim shall not include or accrue
                     interest on the amount of such Claim maturing, incurred otherwise or
                     arising subsequent to the Petition Date.




                                               2
54612453;5
             Case 6:20-bk-03355-KSJ      Doc 178     Filed 09/14/20     Page 4 of 36




 Avoidance Actions     means those certain claims or Causes of Action of the Estates arising out
                       of or maintainable pursuant to sections 510, 542, 543, 544, 545, 547, 548,
                       550, or 551 of the Bankruptcy Code or under any other similar applicable
                       law, regardless of whether or not such action has been commenced prior
                       to the Effective Date.

 Ballot                means each of the ballot forms distributed with the Plan to each Holder
                       of an Impaired Claim (other than to Holders not entitled to vote on the
                       Plan) upon which is to be indicated, among other things, acceptance or
                       rejection of the Plan.

 Bankruptcy Code       means Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., as in
                       effect on the date hereof.

 Bankruptcy Rules      means the Federal Rules of Bankruptcy Procedure as promulgated by the
                       United States Supreme Court under section 2075 of title 28 of the United
                       States Code, and local rules of the Court, as the context may require.

 Business Day          means any day on which commercial banks are open for business, and
                       not authorized to close, in the City of New York, New York, except any
                       day designated as a legal holiday by Bankruptcy Rule 9006(a).

 Cash                  means legal tender of the United States of America.

 Causes of Action      means all claims (including those assertable derivatively), liabilities,
                       obligations, suits, debts, sums of money, damages, demands, judgments,
                       whether known or unknown, now owned or hereafter acquired by the
                       Debtors, and the Cash and non-Cash proceeds thereof, whether arising
                       under the Bankruptcy Code or other federal, state or foreign law, equity
                       or otherwise, other than the Avoidance Actions or any claims or causes
                       of action released pursuant to the terms of this Plan.

 Chapter 11 Cases      means the chapter 11 cases commenced by the Debtors in the Middle
                       District of Florida, Orlando Division.

 Claim                 means any claim, as such term is defined in section 101(5) of the
                       Bankruptcy Code.

 Claims Objection      means the first Business Day that is ninety (90) days after the Effective
 Deadline              Date, or such other later date the Court may establish or pursuant to an
                       order on a motion by the Reorganized Debtors which motion may be filed
                       before or after such deadline and may be approved upon notice and a
                       hearing.

 Class                 means a group of Claims or Equity Interests as classified under the Plan.




                                               3
54612453;5
             Case 6:20-bk-03355-KSJ      Doc 178     Filed 09/14/20      Page 5 of 36




 Class Action          means the case of Maz Partners LP v. First Choice Healthcare Solutions
                       Inc., et al., Case No. 6:19-cv-619-Orl-40LHR, pending in the United
                       States District Court, Middle District of Florida.

 Class Action          means the Stipulation and Agreement of Settlement, any related
 Settlement            documents, and any agreements entered into in connection therewith or
 Documents             pursuant hereto or thereto and the orders of the Court and/or District
                       Court in the Class Action in furtherance thereof. (As of the date of this
                       Plan, the parties to the Class Action are drafting these documents.)

 Class Period          means the period between April 1, 2014 and November 14, 2018, both
                       dates inclusive.

 Collateral            means any property or interest in property of the Debtors’ Estates subject
                       to a Lien to secure the payment or performance of a Claim, which Lien
                       has not been avoided or is not subject to avoidance under the Bankruptcy
                       Code or otherwise invalid under the Bankruptcy Code or applicable state
                       law.

 Confirmation Date     means the date on which the Confirmation Order is entered by the Court.

 Confirmation          means the hearing to consider confirmation of the Plan pursuant to
 Hearing               section 1128 of the Bankruptcy Code, as it may be adjourned or continued
                       from time to time.

 Confirmation          means the order entered by the Court confirming the Plan pursuant to
 Order                 section 1129 of the Bankruptcy Code.

 Court                 means, (a) the United States Bankruptcy Court for the Middle District of
                       Florida, Orlando Division, having jurisdiction over the Chapter 11 Cases;
                       (b) to the extent there is no reference pursuant to section 157 of title 28
                       of the United States Code, the United States Bankruptcy Court for the
                       Middle District of Florida, Orlando Division; and (c) any other court
                       having jurisdiction over the Chapter 11 Cases or proceedings arising
                       therein.

 D&O Insurance         means XL Specialty Insurance Company.
 Contributor

 D&O Policy            means the insurance policy that would be obligated to pay the settlement
                       of the Class Action upon approval by the Court and/or District Court
                       approved settlement of the Class Action.




                                                4
54612453;5
             Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20     Page 6 of 36




 D&O Protected         means the Defendants of the Class Action and their current and former
 Parties               parents, affiliates, subsidiaries, officers, directors, agents,
                       representatives, successors, predecessors, assigns, assignees,
                       partnerships, partners, principals, employees, trustees, trusts, immediate
                       family members, insurers including but not limited to Defendants’
                       Insurer, reinsurers, professional advisors, and attorneys, in their
                       capacities as such, and such others as is usual and customary.

 Debtors               means First Choice Healthcare Solutions, Inc., First Choice Medical
                       Group of Brevard, LLC, FCID Medical, Inc., and Marian Towers, LLC.

 Debtors in            means the Debtors in their capacity as debtors in possession in the chapter
 Possession            11 Cases pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

 Disposable Income     shall have the same definition and meaning as the same term is defined
                       under 11 U.S.C. § 1191(d). For purposes of determining disposable
                       income, all payments provided for under this Plan are expenses
                       reasonably necessary to be expended for the maintenance, support,
                       continuation, preservation and operation of the Debtors’ business, as well
                       as payments and reserves by the Debtors for capital expenditures,
                       expenses to grow the business and other expenses reasonably anticipated
                       to improve the Debtors’ profitability and efficiency.

 Disputed              means, with reference to any Claim, (a) any Claim, (i) proof of which
                       was not timely or properly filed and that has been or hereafter is listed on
                       the Schedules as unliquidated, disputed or contingent, or (ii) for which a
                       proof of claim was required, but as to which a proof of claim was not
                       timely or properly filed; or (b) any Claim as to which the Debtors or any
                       other party in interest has filed an objection or request for estimation on
                       or before such limitation period fixed by the Plan, the Bankruptcy Code,
                       the Bankruptcy Rules or the Court, except to the extent that such
                       objection or request for estimation is withdrawn or determined by a Final
                       Order in favor of the Holder of such Claim.

 Distributions         means the distribution in accordance with this Plan to Holders of Allowed
                       Claims.

 District Court        means the United States District Court, Middle District of Florida,
                       Orlando Division.

 Effective Date        means the first Business Day thirty (30) days after entry of a
                       Confirmation Order; provided, however, that if a stay of the Confirmation
                       Order is in effect on such date, the Effective Date will be the first
                       Business Day after such stay is no longer in effect.




                                                5
54612453;5
             Case 6:20-bk-03355-KSJ       Doc 178      Filed 09/14/20      Page 7 of 36




 Equity Interest or    means any equity security within the meaning of section 101(16) of the
 Interest              Bankruptcy Code or any other instrument evidencing an ownership
                       interest in any of the Debtors, whether or not transferable, and any option,
                       warrant, or right, contractual or otherwise, to acquire, sell or subscribe
                       for any such interest.

 Estates               means the estates of the Debtors, individually or collectively, as is
                       appropriate in the context created in the Chapter 11 Cases pursuant to
                       section 541 of the Bankruptcy Code.

 FCHS                  means the Debtor First Choice Healthcare Solutions, Inc.

 Fee Claims            means an Administrative Claim under section 330(a), 331 or 503 of the
                       Bankruptcy Code for compensation of a Professional or other Person for
                       services rendered or expenses incurred in the Chapter 11 Cases on or
                       prior to the Effective Date (including reasonable expenses of the
                       members of the Creditors Committee incurred as members of the
                       Creditors Committee in discharge of their duties as such.

 Final Order           means an order or judgment of the Court, or other court of competent
                       jurisdiction, as entered on the docket of such Court, the operation or
                       effect of which has not been stayed, reversed, vacated or amended, and
                       as to which order or judgment (or any revision, modification, or
                       amendment thereof) the time to appeal, petition for certiorari, or seek
                       review or rehearing has expired and as to which no appeal, petition for
                       certiorari, or petition for review or rehearing was filed or, if filed, remains
                       pending.

 General Unsecured     means a Claim against any of the Debtors that is not otherwise classified
 Claim                 and a Class Action Claimant who has completed an Opt-Out Form and
                       filed a Proof of Claim pursuant to Class Action procedures established
                       by the Court and in the event the Court does not approve the Class Action
                       Settlement Documents, those parties in the purported Class Action class
                       who have an Allowed Claim.

 Governmental Unit     has the meaning ascribed to such term in section 101(27) of the
                       Bankruptcy Code.

 Holder                means the holder of a Claim or Interest, as applicable.

 Impaired              means, when used with reference to a Claim, a Claim that is impaired
                       within the meaning of section 1124 of the Bankruptcy Code.

 Indemnification       means any obligation of any of the Debtors to indemnify, reimburse, or
 Obligation            provide contribution pursuant to charter, by-laws, contract, or otherwise;
                       provided, however, that such term shall not include any obligation that
                       constitutes a subordinated Claim.


                                                 6
54612453;5
             Case 6:20-bk-03355-KSJ       Doc 178      Filed 09/14/20      Page 8 of 36




 Initial Distribution   means the date of the first distribution by the Debtors or the Reorganized
 Date                   Debtors as applicable, to a particular class of creditors.

 Insider                has the meaning set forth in section 101(31) of the Bankruptcy Code.

 Intercompany           means any Claim held by one of the Debtors against any other Debtor,
 Claims                 including, without limitation, (a) any account reflecting intercompany
                        book entries by such Debtor with respect to any other Debtor, (b) any
                        Claim not reflected in book entries that is held by such Debtor, and (c)
                        any derivative Claim asserted or assertable by or on behalf of such Debtor
                        against any other Debtor.

 Lien                   has the meaning set forth in section 101(37) of the Bankruptcy Code.

 Ongoing Trade          means any General Unsecured Claim that is an obligation of the Debtors
 Claim                  to third-party providers of goods and services to the Debtors that facilitate
                        the Debtors’ operations in the ordinary course of business and will
                        continue to do so after the emergence from the Chapter 11 Cases and are
                        identified on Exhibit A hereto.

 Opt-Out Election       means Holders of Class Action Claims who elect not to accept the
                        proposed treatment provided in the Class Action Settlement Documents.

 Person                 means any individual, corporation, partnership, limited liability
                        company, association, indenture trustee, organization, joint stock
                        company, joint venture, estate, trust, Governmental Unit or any political
                        subdivision thereof, or any other entity.

 Petition Date          means June 15, 2020.

 Plan                   means this Plan, as it may be amended or modified from time to time,
                        together with all addenda, exhibits, schedules or other attachments, if
                        any.

 Plan Interest Rate     means simple interest at the rate of 3% per annum.

 Plan Payments          means payments made by the Debtors pursuant to the terms of the Plan.

 Priority Claim         means a Claim entitled to priority pursuant to section 507(a) of the
                        Bankruptcy Code including, without limitation, certain allowed
                        employee compensation and benefit claims of the Debtors’ employees
                        incurred within one hundred eighty (180) days prior to the Petition Date
                        and all claims for taxes.




                                                 7
54612453;5
              Case 6:20-bk-03355-KSJ       Doc 178     Filed 09/14/20      Page 9 of 36




 Professional            means (i) any professional employed in the Chapter 11 Cases pursuant to
                         section 327, 328 or 1103 of the Bankruptcy Code and (ii) any professional
                         or other entity seeking compensation or reimbursement of expenses in
                         connection with the Chapter 11 Cases pursuant to section 503(b) of the
                         Bankruptcy Code.

 Pro Rata                means, with respect to any Claim, at any time, the proportion that the
                         amount of a Claim in a particular Class bears to the aggregate amount of
                         all Claims (including Disputed Claims) in such Class, unless in each case
                         the Plan provides otherwise.

 Released Parties        has the meaning assigned to such term in Article X of the Plan.

 Reorganized             means the Debtors, or any successors thereto by merger, consolidation,
 Debtors                 or otherwise, on and after the Effective Date.

 Scheduled               means, with respect to any Claim or Equity Interest, the status and
                         amount, if any, of such Claim or Equity Interest as set forth in the
                         Schedules.

 Schedules               means the schedules of assets and liabilities, statements of financial
                         affairs, and lists of Holders of Claims and Equity Interests filed with the
                         Court by each of the Debtors, including any amendments or supplements
                         thereto.

 Secured Claims          means any Claim (other than claims held by taxing authorities) to the
                         extent reflected in the Schedules or a proof of claim filed as a Secured
                         Claim, which is secured by a Lien on Collateral) to the extent of the value
                         of such Collateral, as determined in accordance with section 506(a) of
                         the Bankruptcy Code, or, in the event that such Claim is subject to setoff
                         under section 553 of the Bankruptcy Code, to the extent of such setoff.

 Subchapter V            means Aaron R. Cohen who was appointed pursuant to 11 U.S.C. § 1183.
 Trustee



         B.      Interpretation, Application of Definitions and Rules of Construction

        Wherever from the context it appears appropriate, each term stated in either the singular or
the plural shall include both the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, feminine and neuter, such meanings to be applicable
to both the singular and plural forms of the terms defined. Capitalized terms in the Plan that are
not defined herein shall have the same meanings assigned to such terms by the Bankruptcy Code
or Bankruptcy Rules, as the case may be. The words “herein,” “hereof,” and “hereunder” and other
words of similar import refer to the Plan as a whole and not to any particular section or subsection
in the Plan unless expressly provided otherwise. The words “includes” and “including” are not
limiting and mean that the things specifically identified are set forth for purposes of illustration,

                                                  8
54612453;5
              Case 6:20-bk-03355-KSJ            Doc 178        Filed 09/14/20        Page 10 of 36




clarity or specificity and do not in any respect qualify, characterize or limit the generality of the
class within which such things are included. Captions and headings to articles, sections and
exhibits are inserted for convenience of reference only, are not a part of this Plan, and shall not be
used to interpret this Plan. Any reference in this Plan to a contract, instrument, release, or other
agreement or document being in a particular form or on particular terms and conditions means that
such document shall be substantially in such form or substantially on such terms and conditions,
and any reference in this Plan to an existing document or exhibit filed or to be filed means such
document or exhibit as it may have been or may be amended, modified, or supplemented. The
rules of construction set forth in section 102 of the Bankruptcy Code (except for section 102(5))
shall apply to this Plan. In computing any period of time prescribed or allowed by this Plan, the
provisions of Bankruptcy Rule 9006(a) shall apply.

                                                        II.

    BRIEF HISTORY OF DEBTORS, BRIEF SUMMARY OF DEBTORS’ ONGOING
                               BUSINESS

         A.      Brief History of the Debtors

                    1.      Background of Chapter 11 Cases

       On June 15, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for relief
under chapter 11 of the Bankruptcy Code. The Debtors are continuing in possession of their
property and management of their business as debtors in possession pursuant to sections 1107 and
1108 of the Bankruptcy Code. Aaron Cohen was appointed the Subchapter V trustee. (Doc. No.
17). Pursuant to an order of this Court dated June 19, 2020, the Debtors’ Chapter 11 Cases are
being jointly administered for procedural purposes only under In re First Choice Healthcare
Solutions, Inc. (Doc. No. 32).

                    2.      Description of Debtors’ Pre-Petition Business

        The Debtors have historically been one of the preferred orthopedic surgical and physical
therapy providers in Brevard County, Florida, providing a comprehensive fully integrated service
offering of orthopedic medicine specializing in orthopedics, orthopedic surgical management,
including spine, hip and joint replacement and repair, spine surgery, neurology interventional pain
management and related diagnostics.2

        First Choice Healthcare Solutions, Inc. is a Delaware corporation and is the parent
company of the affiliate debtors. First Choice Healthcare Solutions, Inc. was registered with the
U.S. Securities and Exchange Commission but is no longer subject to the reporting requirements
of Section 13 of the Securities Exchange Act of 1934, and has filed its Form 15 to delist from its
publicly traded exchange.



2
  Including but not limited to treatment relating to arthritis, arthroscopic knee surgery, carpal tunnel, fractures,
herniated discs, hip replacement, joint injections, joint pain, knee replacement, knee surgery, rotator cuff repair,
shoulder pain, sports injury and sports medicine.

                                                         9
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20     Page 11 of 36




        Medical care to patients is provided by First Choice Medical Group of Brevard, LLC. This
Debtor employees those individuals that hold proper medical licenses and are authorized to have
a billing number for the services provided to patients. Currently First Choice Medical Group of
Brevard, LLC employees one medical doctor, one physician assistants/advanced registered nurse
practitioners, seven physical and occupational therapists, four medical assistants, x-ray technicians
and MRI technicians. First Choice Medical Group of Brevard, LLC relies on payments from the
following entities in the approximate amounts: (a) Commercial private insurance companies -
62%; (b) Workers’ Compensation carriers - 5%; and (c) Medicare - 33%.

        FCID Medical, Inc. employs all non-licensed / non-biller medical staff such as front desk
staff and medical billing specialists and owns fixed assets.

       Marina Towers, LLC is a Florida limited liability company created in 2003. Marina
Towers, LLC is the master lessee for the Debtors’ principal location at 709 South Harbor City
Blvd., Melbourne Florida 32901.

                   3.    Post-Petition Events

        Following the commencement of the case, on June 25, 2020 a new Board for First Choice
Healthcare Solutions, Inc. was seated. The operations of the Reorganized Debtors will continue
to be overseen by the Debtors’ Chief Executive Officer, Lance Friedman, Chief Financial Officer,
Phil Keller and Eric Weiss as Chief Operating Officer.

       As of the Confirmation Hearing, the Debtors anticipate they will have five satellite physical
therapy locations open in Brevard County, Florida.

         B.      Class Action

         FCHS was a named defendant in a suit pending as of the Petition Date in the case titled
MAZ Partners LP v. First Choice Healthcare Solutions, Inc., Case No. 6:19-cv-00619-PGB-LRH,
which is pending in the United States District Court for the Middle District of Florida, Orlando
Division (defined above as the “Class Action”). In the Class Action no class had been certified.
The proposed class consists of individuals or entities which purchased or otherwise acquired FCHS
common stock between April 1, 2014, and November 14, 2018, inclusive, did not sell all such
securities before November 14, 2018, and are not otherwise excluded in the Class Action
Settlement Documents. The Class Action involves whether FCHS and Christian Romandetti, Sr.,
(FCHS’s founder and former Chief Executive Officer) disseminated misleading statements which
omitted material information during the Class Period. Lead Plaintiff and Defendants disagree on
whether the investors could have prevailed at trial, and if so, how much money they could have
received. Defendants have expressly denied and continue to deny all charges of wrongdoing or
liability against them.

       The parties in the Class Action have reached a proposed settlement and they are finalizing
those documents. If approved by the Court, $1,000,000 will be paid to resolve the Class Action,
from which claims of investors who bought or otherwise acquired FCHS common stock during
the Class Period, as well as, legal fees and other costs in connection with the Class Action will be
deducted. On June 12, 2020, the last trading day prior to FCHS’s filing for bankruptcy, FCHS

                                                 10
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20     Page 12 of 36




common stock closed at $0.80 per share, FCHS had approximately 32.96 million shares of
common stock outstanding, and FCHS had a market capitalization of approximately $2.62 million.

       The Court and/or District Court have not yet approved the settlement in the Class Action.
Payments will be made only if the Court and/or District Court approves the settlement in the Class
Action and after any appeals are resolved.

         C.      Brief Summary of Debtors’ Potential Ongoing Business

        The Debtors since the Petition Date have explored various options of best modernizing and
transforming their businesses to meet new patient market demands driving potential growth of
their businesses, including possible synergistic acquisitions and management of core related
businesses. One such key opportunity being explored, but not yet finalized is a true joint venture
partnership relationship with Steward Healthcare System LLC (“Steward”). The Debtors
heretofore provide the following information based on the status of their discussions with Steward.
These discussions and/or negotiations have not been placed into legal binding documents; however
the framework that will structure the operations of new business lines is in the process of being
memorialized between the First Choice and Steward professionals in the form of a detailed and
comprehensive Term Sheet. Further, if and when the parties are able to move forward in
consummating a binding multi-faceted transaction, there are many healthcare and corporate
requirements that will need to be met. For example, it is expected it will take at least sixty days to
address issues extant with Florida licensure agencies. Similarly, any remodeling or buildout out
of the Debtor’s facilities is expected and may take over a year and half to complete from the date
of this Plan.

        FCHS or one or more affiliate entities (collectively, “First Choice”), and Steward or one or
more affiliate entities (collectively, “Steward”) anticipate executing a Term Sheet relating to
certain transactions described as “Phase I”, “Phase II” and “Phase III”. The transactions are subject
to the negotiation, execution and delivery of mutually acceptable definitive agreements and other
conditions.

        In Phase I, First Choice and Steward will enter into a management agreement whereby
First Choice (in such capacity, the “Phase I Operator”) will agree to manage, initially, six
outpatient physical therapy facilities owned by Steward, but it is anticipated that First Choice will
undertake management of all additional Steward-owned outpatient physical therapy facilities (the
“Facilities”). The management agreement will have a term of five years. The term may be
renewed for an additional two-year period exercisable at the option of Steward.

         In Phase II, First Choice and Steward will enter into a joint venture to operate an Ortho
Urgent Care operational at First Choice’s headquarters at the S. Harbor City location to be operated
on nights and weekends, in addition to provisioning of certain of the Debtor’s current services
during normal daytime hours. The parties acknowledge that such business venture will require
application for and issuance of licensure and other regulatory approvals that will require filing and
advance notice to federal and state agencies. First Choice and Steward will establish a limited
liability company under the laws of the State of Florida whereby the Phase II JV entity will be
owned 45% by First Choice, 45% by Steward and 10% by certain identified physicians (the
“Physicians”). The Phase II JV shall be jointly managed by First Choice and Steward.


                                                 11
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20      Page 13 of 36




        In Phase III, which is believed to be approximate a year from September of 2020 to
implement, First Choice and Steward will enter into a joint venture to operate a state of the art
orthopedic surgical center at First Choice’s headquarters at the S. Harbor City location, which may
include possible short stay over recovery. First Choice and Steward will establish a limited liability
company. The Phase III JV Entity will be owed 40% by First Choice, 40% by Steward and 20%
by the surgical Physicians. The Phase III JV shall be jointly managed by First Choice and Steward.

         Ten percent of all management fees and profit distributions received by First Choice
pursuant to either of the Phase I, Phase II or Phase III Transactions will be paid to Steward until
the total amount of all such payments equals $3,750,000 (or until such amount is earlier paid).
First Choice will make additional payments towards the $3,750,000 amount in the event that it
raises $10,000,000 or more in an offering of equity securities and such offering generates excess
liquidity to operate the business in the normal course. In exchange for the promise to pay such
amounts, Steward will retain its equity position in First Choice and will relinquish and terminate
its put right under Section 7.8(a) of that certain Stock Purchase Agreement dated as of January 31,
2018 between First Choice and Steward.

        In addition to the Phase III Plan with Steward, the accompany anticipates expanding it
current offering to include additional services such as expanded pain management, neurology, an
injury clinic, wellness center, drip spa and eastern medicine holistic services.



                                      III.
                 CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

         A.      Introduction

        In pursuit of a successful exit from bankruptcy, the Debtors submit a plan of reorganization
which provides the framework for the continuation of the Debtors’ business for the benefit of their
creditors and Estates. The Debtors’ Plan proposes distributions to creditors related to the
Subchapter V mandate. All Claims and Interests treated under Articles V of the Plan are divided
into the following classes, which shall be mutually exclusive:

                   1.    Unclassified Claims (not entitled to vote on the Plan)

                                (a)    Administrative Claims.

                                (b)    Fee Claims.

                   2.    Classes of Claims

                                (a)    Class 1: Priority Claims.

                                (b)    Class 2: Secured Claims.

                                (c)    Class 3: General Unsecured Claims.



                                                 12
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20     Page 14 of 36




                               (d)    Class 4: Ongoing Trade Claims.

                               (e)    Class 5: Securities Claimants.

                               (f)    Class 6: Equity Interests in Debtors.

                                                IV.

                        TREATMENT OF UNCLASSIFIED CLAIMS

         A.      Administrative Claims

        In full and final satisfaction, settlement, release and discharge of each Allowed
Administrative Claim, Holders of an Allowed Administrative Claim shall be paid in full over a
three year period after the Effective Date, or upon such other terms as may be agreed upon by the
Holder of the claim and the applicable Debtor, or, if the Claim does not become Allowed prior to
the Effective Date, on the date the Allowed Amount of such claim is determined by Final Order
of the Court. The Allowed Administrative Claims shall be paid from Cash on hand or through pre-
petition retainers. Debtors estimates Administrative Claims (excluding Fee Claims to be
approximately $70,000. It is anticipated that the Administrative Claims shall come from the
Debtors’ landlords and the Subchapter V Trustee only.

         The Court will establish an Administrative Claims Bar Date.

         B.      Fee Claims

        All requests for compensation or reimbursement of Fee Claims pursuant to sections 327,
328, 330, 331, 503 or 1103 of the Bankruptcy Code for services rendered prior to the Effective
Date shall be filed and served on the Reorganized Debtors, counsel to the Reorganized Debtors,
the United States Trustee, Subchapter V Trustee, and such other entities who are designated by the
Bankruptcy Rules, the Confirmation Order or other order of the Court, no later than thirty (30)
days after the Effective Date. Holders of Fee Claims that are required to file and serve applications
for final allowance of their Fee Claims and that do not file and serve such applications by the
required deadline shall be forever barred from asserting such Claims against the Debtors,
Reorganized Debtors or their respective properties, and such Fee Claims shall be deemed
discharged as of the Effective Date. Objections to any Fee Claims must be filed and served on the
Reorganized Debtors, counsel for the Reorganized Debtors, and the requesting party no later than
seventy-five (75) days after the Effective Date. The Allowed Fee Claims are to be paid in full in
Cash within three (3) Business Days of the Final Order allowing such Claims.




                                                 13
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20     Page 15 of 36




                                                 V.

                               TREATMENT OF CLAIMS AND
                                   EQUITY INTERESTS

         A.      Class 1 – Priority Claims

                   1.    Distributions

         Except to the extent that a Holder of an Allowed Priority Claim shall have agreed in writing
to a different treatment, the Holder of an Allowed Priority Claim will be paid in full in three equal
quarterly Cash installments, commencing on the first day of the first month following the Effective
Date, over a period of nine (9) months, with interest at the Plan Interest Rate.

                   2.    Impairment and Voting

        Class 1 is Impaired under the Plan. Holders of Allowed Priority Claims in Class 1 are
entitled to vote to accept or reject the Plan.

         B.      Class 2 – Secured Claims

                   1.    Distributions

        Except to the extent that a Holder of an Allowed Secured Claim shall have agreed in writing
to a different treatment, at the sole option of the Debtors, each Allowed Secured Claim shall, in
full and final satisfaction of such Claim shall be paid in full in two equally installment payments.
The first installment payment will occur within forty-five (45) days after the Effective Date and
the second and final installment payment shall be made within ninety (90) days after the Effective
Date.

       Notwithstanding the foregoing, to the extent a Secured Claim arises on account of taxes,
such Secured Claim shall be treated as a Priority Claim.

       Although all Secured Claims have been placed in one Class for purposes of nomenclature,
each Secured Claim, to the extent secured by a Lien on Collateral different than that securing any
Secured Claims, shall be treated as being in a separate sub-Class for the purpose of receiving
Distributions under the Plan.

                   2.    Impairment and Voting

        Class 2 is Impaired under the Plan. The Holders of Allowed Secured Claims in Class 2 are
entitled to vote to accept or reject the Plan.




                                                 14
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20      Page 16 of 36




         C.      Class 3 – General Unsecured Claims

                   1.    Distributions

        Except to the extent that a Holder of an Allowed General Unsecured Claim shall have
agreed in writing to a different treatment, each Holder of an Allowed General Unsecured Claim
shall have their claim fully satisfied by virtue of Debtors devoting their Disposable Income over a
three (3) year period commencing on the Effective Date to be paid on a quarterly basis pro rata to
Holders of Allowed General Unsecured Claims, provided that the minimum quarterly payment of
Disposable Income in each year after the Effective Date shall equate to (i) $5,000 per month in
year one, (ii) $6,000 per month in year two and (iii) $7,000 per month in year three.

        So long as the Debtors’ Chapter 11 Cases remain open, the Debtors will, on a quarterly
basis commencing on the Effective Date, file a quarterly report detailing their actual net profits for
each calendar quarter (which profits will be calculated using an accrual basis method of
accounting.) The maximum Distribution to Class 3 Allowed Claims shall be equal to the total
amount of Class 3 Allowed Claims, and no Holder of a Class 3 Allowed Claim shall receive an
amount greater than the amount of its Allowed Claim.

        In addition, the Holders of an Allowed General Unsecured Claim will receive pro rata
quarterly Distributions from proceeds of Causes of Actions.

                   2.    Impairment and Voting

       Class 3 is Impaired under the Plan. Each Holder of an Allowed General Unsecured Claim
in Class 3 is entitled to vote to accept or reject the Plan.

         D.      Class 4 - Ongoing Trade Claims

                   1.   Distributions

        Except to the extent that a Holder of an Allowed Ongoing Trade Claim shall, at the election
of the Reorganized Debtors, and to the extent that such Allowed Ongoing Trade Claim was not
previously paid pursuant to an order of the Court shall be paid in full in two equally installment
payments. The first installment payment will occur within ninety (90) days after the Effective
Date and the second and final installment payment shall be made within on hundred-fifty (150)
days after the Effective Date.

                 2.     Impairment and Voting

       Class 4 is Impaired under the Plan. Each Holder of an Allowed Ongoing Trade Claim in
Class 4 is entitled to vote to accept or reject the Plan.

         E.      Class 5 – Class Action Claims

       Class 5 Claims are claims of Holders of claims pursuant to the proposed Stipulation of
Settlement to be entered into in the Class Action. Pursuant to the Plan and the Stipulation of
Settlement as currently contemplated, FCHS and D&O Insurance Contributor will establish a

                                                 15
54612453;5
             Case 6:20-bk-03355-KSJ       Doc 178     Filed 09/14/20     Page 17 of 36




settlement fund (the “Settlement Fund”) in the amount of $1 million which is to be contributed
from the D&O Policy.

        Class 5 Claims will be discharged and the Holders of Allowed Class Action Claims thereof
shall be forever barred from seeking to recover any payment on their Class Action Claims as set
forth in this Plan and as will be set forth in the Class Action Settlement Documents.

        Holders of Class Action Claims may choose to exclude themselves from the settlement of
the Class Action in accordance with the Class Action Settlement Documents (the “Opt-Out
Election”). The Holders of Class Action Claims who exercise the Opt-Out Election and preserve
their rights to proceed against FCHS in accordance with the requirements of the Class Action
Settlement Documents and timely file a Proof of Claim and are adjudicated to have an Allowed
Claim, shall be Holders of Class 3 Claims.

        Distributions from the Settlement Fund shall be made in the amounts, at the times and in
the manner provided for in the Class Action Settlement Documents, which shall also govern
requirements for qualifying for distributions, the manner and time of the giving of notices, the
forms of the documents to be filed by Holders of Class Action Claims and all other matters
concerning the Class Action and its settlement other than as specifically provided for in the Plan.
Neither the Debtors nor Reorganized Debtors shall have any responsibility with respect to the
Class Action Settlement Documents or the disposition of the Settlement Fund after final approval
by the Court and/or District Court, other than to cooperate in certain respects in the gathering of
certain information with respect thereto and coordinating with the carrier of the D&O Policy
regarding payment.

       If the settlement becomes effective, pursuant to the terms of the Class Action Settlement
Documents, all class members who did not opt out pursuant to the Class Action Settlement
Documents, shall release (or be deemed to have released) all Class Action Claims such Holder
may have against the D&O Protected Parties in the Class Action. Class 5 Claims are unimpaired,
and therefore, shall not be entitled to vote to accept or reject this Plan.


         Class 6 – Equity Interests

                  1.     Distributions

        Existing equity interests in Debtors shall be retained in the same proportion existing as of
the Petition Date.

                  2.     Impairment and Voting

         Class 6 is unimpaired and deemed to accept the Plan.




                                                16
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20      Page 18 of 36




                                                 VI.

                PROVISIONS REGARDING CORPORATE GOVERNANCE OF
                           THE REORGANIZED DEBTORS

         A.      Management

                   1.    Appointment of Officers and Directors

       The Debtors’ current officers shall serve in the same capacity as officers of the Reorganized
Debtors and shall serve in accordance with any applicable non-bankruptcy law.

                   2.    Powers of Officers

       The officers of the Debtors or the Reorganized Debtors, as the case may be, shall have the
power to enter into or execute any documents or agreements that they deem reasonable and
appropriate to effectuate the terms of the Plan.

                   3.    Management of Reorganized Debtors

       The Reorganized Debtors’ officers shall serve in accordance with the Reorganized Debtors
and applicable non-bankruptcy law.

                   4.    Indemnification of Directors, Officers and Employees

        Upon the Effective Date, the charters and by-laws of each Reorganized Debtor shall
contain provisions which (i) eliminate the personal liability of the Debtors’ and the Reorganized
Debtors’ then present and future directors and officers for post-Effective Date monetary damages
resulting from breaches of their fiduciary duties to the fullest extent permitted by applicable law
in the state in which the subject Reorganized Debtor is organized; and (ii) require such
Reorganized Debtor, subject to appropriate procedures, to indemnify the Reorganized Debtors’
directors, officers, and other employees (as such employees are identified by the Board) serving
on or after the Effective Date for all post-Effective Date claims and actions to the fullest extent
permitted by applicable law in the state in which the subject Reorganized Debtor is organized.

         B.      Corporate Action

        Except as set forth in the Plan, any action under the Plan to be taken by or required of the
Debtors or the Reorganized Debtors, including, without limitation, the adoption or amendment of
certificates of incorporation and by-laws, and instruments or the selection of officers or directors,
shall be authorized and approved in all respects, without any requirement of further action by any
of the Debtors’ or Reorganized Debtors’ boards of directors or managers, as applicable.

        The Debtors and the Reorganized Debtors, shall be authorized to execute, deliver, file, and
record such documents, contracts, instruments, releases and other agreements and take such other
action as may be necessary to effectuate and further evidence the terms and conditions of the Plan,
without the necessity of any further Court or corporate approval or action. In addition, the selection
of the Persons who will serve as the initial directors, officers and managers of the Reorganized

                                                 17
54612453;5
             Case 6:20-bk-03355-KSJ        Doc 178      Filed 09/14/20     Page 19 of 36




Debtors as of the Effective Date shall be deemed to have occurred and be effective on and after
the Effective Date without any requirement of further action by the board of directors or board of
managers of the applicable Reorganized Debtors.

                                                 VII.

                  SUBSTANTIVE CONSOLIDATION OF THE DEBTORS

         Solely in connection with Distributions to be made to the Holders of Allowed Claims, the
Plan is predicated upon, and it is a condition precedent to confirmation of the Plan, that the Court
provide in the Confirmation Order for the substantive consolidation of the Estates of the Debtors
into a single Estate for purposes of this Plan and the Distributions hereunder. To the extent a Claim
(including any Disputed Claim) becomes an Allowed Claim, such Claim shall be satisfied in
accordance with the provisions of the Plan.

         Pursuant to the Confirmation Order, upon the Effective Date and without further order of
the Court, except as expressly provided herein, (i) all assets and liabilities of the substantively
consolidated Debtors will be deemed to be merged solely for purposes of this Plan and
Distributions to be made hereunder, (ii) the obligations of each Debtor will be deemed to be the
obligation of the substantively consolidated Debtors solely for purposes of this Plan and
Distributions hereunder, (iii) any Claims filed or to be filed in connection with any such obligations
will be deemed Claims against the substantively consolidated Debtors, (iv) each Claim filed in the
Chapter 11 Cases of any Debtor will be deemed filed against the Debtors in the consolidated
Chapter 11 Cases in accordance with the substantive consolidation of the assets and liabilities of
the Debtors, (v) all transfers, disbursements and Distributions made by any Debtor hereunder will
be deemed to be made by the substantively consolidated Debtors, and (vi) all guarantees of the
Debtors of the obligations of any other Debtors shall be deemed eliminated so that any Claim
against any Debtor and any guarantee thereof executed by any other Debtor and any joint or several
liability of any of the Debtors shall be deemed to be one obligation of the substantively
consolidated Debtors. Holders of Allowed Claims in each Class shall be entitled to their share of
assets available for distribution to such Class without regard to which Debtor was originally liable
for such Claim. Notwithstanding the foregoing, such substantive consolidation shall not affect (a)
the legal and corporate structure of the Reorganized Debtors, (b) guarantees that are required to be
maintained post-Effective Date (i) in connection with executory contracts or unexpired leases that
were entered into during the Chapter 11 Cases or that have been, or will hereunder be, assumed,
or (ii) pursuant to the express terms of the Plan. The substantive consolidation proposed herein
shall not affect each Debtor’s obligation to file the necessary operating reports and pay any
required fees pursuant to 28 U.S.C. § 1930(a)(6). Such obligations shall continue until an order is
entered closing, dismissing or converting each such Debtor’s Chapter 11 Case.

        Unless the Court has approved the substantive consolidation of the Estates by a prior order,
the Plan shall serve as, and shall be deemed to be, a motion for entry of an order substantively
consolidating the Estates as set forth in this Plan. If no objection to substantive consolidation under
this Plan is timely filed and served, then the Holders of Claims will be deemed to have consented
to substantive consolidation for the purpose of this Plan only and the Court may approve
substantive consolidation of the Debtors’ Estates in the Confirmation Order. If such objection to
the substantive consolidation provided for in this Plan is timely filed and served, a hearing with

                                                  18
54612453;5
              Case 6:20-bk-03355-KSJ       Doc 178      Filed 09/14/20     Page 20 of 36




respect to the substantive consolidation of the Estates and the objections thereto shall be scheduled
by the Court, which hearing may coincide with the Confirmation Hearing.

                                                VIII.

         PROVISIONS REGARDING MEANS OF IMPLEMENTATION, VOTING,
            DISTRIBUTIONS, AND TREATMENT OF DISPUTED CLAIMS

         A.      Business Operations

        The Plan contemplates that the Debtors will continue to manage and operate their
businesses in the ordinary course, but with restructured debt obligations. It is anticipated that the
revenue from the Debtors’ ongoing operations will be sufficient to make the Plan Payments. Please
refer to the spreadsheets attached hereto as Composite Exhibit B for a projection of Debtors’
anticipated financial performance during the term of the Plan with or without Steward transactions
discussed in Article II.C. For a historical lookback at Debtors’ finances, please refer to the profit
and loss statements attached hereto as Composite Exhibit C.

       As it pertains to potential Causes of Action, the Debtors will review their financial affairs
and determine if there are any viable Causes of Action within ninety (90) days of the Effective
Date. Any such identified Cause of Action or potential Cause of Action shall be disclosed to all
Claimholders and the Subchapter V Trustee prior to such period of time. The proceeds from any
Causes of Action will be used to make Distributions to Allowed General Unsecured Claims.

         B.      Funds Generated During Chapter 11.

        Funds generated from operations through the Effective Date will be used for Plan
Payments; however, the Debtors’ cash on hand as of Confirmation will be available for payment
of Administrative Expenses and Fee Claims. For a complete report detailing the funds generated
from Debtors’ operations through the Effective Date, please refer to the monthly operating and
financial reports filed with the Bankruptcy Court in the Debtors’ Chapter 11 Cases.

         C.      Payment of Claims

         The Debtors or Reorganized Debtors shall pay all Allowed Claims as provided for in the
Plan.

         D.      Voting of Claims

       Each Holder of an Allowed Claim in an Impaired Class of Claims entitled to vote on the
Plan shall be entitled to vote to accept or reject the Plan as provided in such order as may be entered
by the Court establishing certain procedures with respect to the solicitation and tabulation of votes
to accept or reject the Plan, or any other order or orders of the Court.




                                                  19
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20      Page 21 of 36




         E.      Distributions

                   1.    Manner of Payment to Allowed Claims

       Any payment made under this Plan may be made either by check drawn on an account of
the Reorganized Debtors, by wire transfer, or by automated clearing house transfer from a domestic
bank, at the option of the Reorganized Debtors.

        In the event the Plan is confirmed pursuant to § 1191(b) as described above in Article X.D,
the Subchapter V Trustee shall make all payments and Distributions required under the terms of
the Plan to Class 3 Claimholders only. Any fees and expenses incurred by the Subchapter V
Trustee in connection with the distribution of Plan Payments shall be detailed in quarterly fee
applications (the “Quarterly Fee Reports”) filed with the Court on negative notice. Upon approval
of the fees and costs detailed in the Subchapter V Trustee’s Quarterly Fee Reports, the approved
fee and expense awards shall be deducted from, and charged against, the Distributions made by
the Subchapter V Trustee in accordance with the terms of the Plan. The Debtors shall make
payments to on account of all Allowed Secured Claims (if any); Allowed Priority Claims (if any);
and Class 4 Claimholders (if any) directly. Payments to Class 5 shall be made pursuant to Court
order.

        Except as specifically provided for in the Plan, no Claims, Allowed or otherwise, shall be
entitled, under any circumstances, to receive any interest on a Claim.

                   2.    Objections To And Resolution Of Claims

        The Reorganized Debtors shall have the exclusive right to make and to file objections to,
or otherwise contest the allowance of all claims. Unless otherwise ordered by the Court, objections
to, or other proceedings concerning the allowance of, Administrative Claims and Claims shall be
filed and served upon the Holders of the Administrative Claims or Claims as to which the objection
is made, or otherwise commenced, as the case may be, as soon as practicable, but in no event later
than the Claims Objection Deadline. Objections to Fee Claims shall be filed and served within
seventy-five (75) days of the Effective Date (or such longer period as may be allowed by order of
the Court).

       Objections to, or other proceedings contesting the allowance of, Administrative Claims and
Claims may be litigated to judgment, settled or withdrawn, in the sole discretion of the
Reorganized Debtors. The Debtors may settle any such objections or proceedings without Court
approval or may seek Court approval without notice to any Person.

        Unless an order of the Court specifically provides for a later date, any party filing a proof
of Claim after the bar date established by the Court for such Claim shall not be entitled to treatment
as a creditor with respect to such Claim for the purposes of voting on and distribution under the
Plan unless and until the party filing such Claim either obtains the written consent of the
Reorganized Debtors to file such Claim late or obtains an order of the Court upon written motion
on notice to the Reorganized Debtors that permits the filing of the Claim. In the event any proof
of Claim is permitted to be filed after the Claims Objection Deadline, the Reorganized Debtors
shall have ninety (90) days from the date of such order or agreement to object to such Claim, which


                                                 20
54612453;5
              Case 6:20-bk-03355-KSJ        Doc 178     Filed 09/14/20      Page 22 of 36




deadline may be extended by the Court on motion of the Reorganized Debtors without a hearing
or notice to Creditors.

                   3.     Distributions Following Allowance

        Notwithstanding anything to the contrary set forth herein, each Holder of a Disputed
Priority Claim that becomes an Allowed Claim subsequent to the applicable Initial Distribution
Date shall receive the Distribution to which such Holder of an Allowed Claim is entitled at such
time that the Reorganized Debtors make the next subsequent Distributions to Holders of other
Allowed/Priority Claims. Nothing set forth herein is intended to, nor shall it, prohibit the Debtors
in their discretion, from making a Distribution on account of any Claim at any time after such
Claim becomes an Allowed Claim. Each Holder of a Disputed General Unsecured claim that
becomes an Allowed Claim subsequent to the Initial Distribution Date shall receive its Distribution
within ten (10) Business Days of the order allowing such claim becoming final or within such time
as may be agreed to by the claimant and Reorganized Debtors to the same pro rata extent as the
current Distributions to the balance of the General Unsecured Class.

         F.      Estimation

        The Debtors or Reorganized Debtors may at any time, request that the Court estimate any
Disputed Claim pursuant to section 502(c) of the Bankruptcy Code regardless of whether the
Debtors or the Reorganized Debtors, have previously objected to such Claim. The Court will retain
jurisdiction to estimate any Claim at any time, including during proceedings concerning any
objection to such Claim. In the event that the Court estimates any Disputed Claim, such estimated
amount may constitute either (a) the Allowed amount of such Claim, (b) the amount on which a
reserve is to be calculated for purposes of any reserve requirement to the Plan, or (c) a maximum
limitation on such Claim, as determined by the Court. If the estimated amount constitutes a
maximum limitation on such Claim, the Debtors or the Reorganized Debtors may elect to object
to ultimate payment of such Claim. All of the aforementioned Claims objection, estimation and
resolution procedures are cumulative and not necessarily exclusive of one another.

         G.      Controversy Concerning Impairment

        If a controversy arises as to whether any Claims or Equity Interests or any Class of Claims
or Equity Interests are Impaired under the Plan, the Court, after notice and a hearing, shall
determine such controversy before the Confirmation Date. If such controversy is not resolved prior
to the Effective Date, the applicable Debtor’s interpretation of the Plan shall govern.

         H.      Confirmation Pursuant to §1191(b) “Cramdown”

       Debtors reserve their rights to confirm using cramdown procedures set forth under 11
U.S.C. § 1191(b) in the event one or more – or even all – classes have not accepted the Plan. The
procedures of § 1191(b) provide as follows:

         (b)     Notwithstanding section 510(a) of the Bankruptcy Code, if all of the applicable
         requirements of section 1129(a) of the Bankruptcy Code, other than paragraphs (8), (10)
         and (15) of that section, are met with respect to a plan, the court, on request of the debtor,
         shall confirm the plan notwithstanding the requirements of such paragraphs if the plan does

                                                  21
54612453;5
              Case 6:20-bk-03355-KSJ        Doc 178     Filed 09/14/20      Page 23 of 36




         not discriminate unfairly, and is fair and equitable, with respect to each class of claims or
         interests that is Impaired under, and has not accepted, the plan.

         (c)     Rule of Construction. For purposes of section 1191(b), the condition that a plan be
         fair and equitable with respect to each class of claims or interests includes the following
         requirements:

                 (1)     With respect to a class of secured claims, the plan meets the requirements
                 of section 1129(b)(2)(A) of the Bankruptcy Code;
                 (2)     As of the effective date of the plan –
                         (A)     the plan provides that all of the projected disposable income of the
                         debtor to be received in the 3-year period, or such longer period not to
                         exceed 5 years as the court may fix, beginning on the date that the first
                         payment is due under the plan will be applied to make payments under the
                         plan; or
                         (B)     the value of property to be distributed under the plan in the 3-year
                         period, or such longer period not to exceed 5 years as the court may fix,
                         beginning on the date on which the first distribution is due under the plan is
                         not less than the projected disposable income of the debtor.


         I.      Intercompany Claims

        At the option of the Debtors, or the Reorganized Debtors, as applicable, each Intercompany
Claim shall be, either (i) reinstated and continued in full or in part, or (ii) eliminated in full or in
part by offset, distribution, cancellation, assumption or contribution of such Intercompany Claim
or otherwise; provided, however, that no Intercompany Claim shall be Allowed as a General
Unsecured Claim.

         J.      Liens

        Notwithstanding anything to the contrary contained herein, the substantive consolidation
of the Debtors pursuant to Article VII of this Plan shall not affect the extent or validity of any Lien.

        Upon the treatment or other satisfaction of any secured Claims in accordance with the Plan,
the Liens securing such secured Claim shall be deemed released, terminated and extinguished, in
each case without further notice to or order of the Court, act or action under applicable law,
regulation, order or rule or the vote, consent, authorization or approval of any Person.

         K.      Enforcement of Subordination

        The classification and manner of satisfying all Claims and the respective Distributions and
treatments under the Plan take into account or conform to the relative priority and rights of the
Claims in each Class in connection with any contractual, legal and equitable subordination rights
relating thereto whether under general principles of equitable subordination, section 510(b) of the
Bankruptcy Code or otherwise, and any and all such rights are settled, compromised and released
pursuant to the Plan. The Confirmation Order shall enjoin, effective as of the Effective Date, all


                                                  22
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178     Filed 09/14/20     Page 24 of 36




persons and entities from enforcing or attempting to enforce any such contractual, legal and/or
equitable rights so satisfied, compromised and settled.

                                                IX.

                          PROCEEDS OF AVOIDANCE ACTIONS

        The Reorganized Debtors are retaining all Avoidance Actions, but shall be under no
obligation to pursue any such action. In the event the Reorganized Debtors in their sole discretion
determine to pursue an Avoidance Action and in the event of an affirmative recovery on any
Avoidance Action, the net proceeds above the cost (including professional fees and expert witness
fees) recovered by the Reorganized Debtors shall be distributed pro rata to Allowed General
Unsecured Creditors.

                                                X.

                       EFFECT OF CONFIRMATION OF THE PLAN

         A.      Continued Corporate Existence

        The Debtors, as Reorganized Debtors, shall continue to exist after the Effective Date with
all powers of a corporation or limited liability company, as the case may be, under the laws of the
respective states governing their formation and without prejudice to any right to alter or terminate
such existence (whether by merger or otherwise) under such applicable state law, except as such
rights may be limited and conditioned by the Plan and the documents and instruments executed
and delivered in connection therewith. In addition, the Reorganized Debtors may operate their
business free of any restrictions imposed by the Bankruptcy Code, the Bankruptcy Rules or by the
Court, subject only to the terms and conditions of the Plan as well as the documents and
instruments executed and delivered in connection therewith. The Reorganized Debtors shall be
responsible for filing required post-confirmation reports and each Reorganized Debtor shall pay
quarterly fees of such Debtor due to the Office of the United States Trustee until such time as a
final decree is entered closing the applicable Chapter 11 Case or the Bankruptcy Code orders
otherwise.

         B.      Settlement of Treatment of General Unsecured Claims

        Pursuant to Bankruptcy Rule 9019 and in consideration for the Distributions and other
benefits provided under the Plan, the Plan constitutes a good faith compromise and settlement of
the rights and claims, if any, that the Holders of Claims may have against the Released Parties.
Any Distributions to be made pursuant to the Plan shall be made on account, and in consideration,
of the compromise and settlement provided hereunder, which upon the Effective Date shall be
binding on the Holders of Claims (whether or not Allowed). The entry of the Confirmation Order
shall constitute the Court’s approval, as of the Effective Date, of the settlement and the Court’s
finding that the settlement is in the best interests of the Debtors and their Estates.




                                                23
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178     Filed 09/14/20   Page 25 of 36




         C.      Vesting of Property

        The property of the Debtors’ Estates shall be revested in the Reorganized Debtors on the
Effective Date.

         D.      Discharge of the Debtors

        The rights afforded herein and the treatment of all Claims and Equity Interests herein
shall be in exchange for and in complete satisfaction, discharge, and release of all Claims of
any nature whatsoever, including any interest accrued on such Claims from and after the
Petition Date, against the Debtors, the Debtors in Possession, the Reorganized Debtors or
any of their respective assets or properties, arising prior to the Effective Date, to the extent
specified in § 1141(d)(1)(A) of the Code, except that the Debtors will not be discharged of
any debt:

                 (1) Imposed by this Plan; or

                 (2) to the extent provided in § 1141(d)(6).

        If the Debtors’ Plan is confirmed under § 1191(b), confirmation of this Plan does not
discharge any debt provided for in this Plan until the court grants a discharge on completion
of all payments due within the first 3 years of this Plan, or as other provided in § 1192 of the
Code.

      Except as otherwise expressly specified in the Plan, any Holder of such discharged
Claim shall be precluded from asserting against the Debtors, the Reorganized Debtors, or
any of their respective assets or properties, any other or further Claim based on any
document, instrument, act, omission, transaction, or other activity of any kind or nature that
occurred before the entry of the Confirmation Order.

         E.      Injunction

       Except as otherwise expressly provided in the Plan, the Confirmation Order, or a
separate order of the Court, all entities who have held, hold, or may hold Claims against the
Debtors that arose before or were held as of the Effective Date, are permanently enjoined,
on and after the Effective Date, from (a) commencing or continuing in any manner any action
or other proceeding of any kind against the Debtors or the Reorganized Debtors, with respect
to any such Claim, (b) the enforcement, attachment, collection, or recovery by any manner
or means of any judgment, award, decree, or order against the Debtors, the Reorganized
Debtors on account of any such Claim, (c) creating, perfecting, or enforcing any
encumbrance of any kind against the Debtors, the Reorganized Debtors or against the
property or interests in property of the Debtors on account of any such Claim, and (d)
asserting any right of setoff, or subrogation of any kind against any obligation due from the
Debtors, the Reorganized Debtors or the or against the property or interests in property of
the Debtors on account of any such Claim. Such injunction shall extend to successors of the
Debtor (including, without limitation, the Reorganized Debtors) and their respective
properties and interests in property.


                                                24
54612453;5
              Case 6:20-bk-03355-KSJ       Doc 178     Filed 09/14/20      Page 26 of 36




     ANY PARTY WISHING TO PRESERVE ITS SETOFF RIGHT, MUST FILE,
PRIOR TO THE CONFIRMATION DATE, A MOTION FOR RELIEF FROM THE
AUTOMATIC STAY SEEKING THE AUTHORITY TO EFFECTUATE SUCH A
SETOFF RIGHT OR HAVE TIMELY FILED A PROOF OF CLAIM WITH THE COURT
PRESERVING SUCH SETOFF RIGHT IN SUCH PROOF OF CLAIM OR AMENDMENT
THERETO

         F.      Preservation of Causes of Action

        The Reorganized Debtors shall retain all Causes of Action and Avoidance Actions. Except
as expressly provided in the Plan or the Confirmation Order, nothing contained in the Plan or the
Confirmation Order shall be deemed to be a waiver or relinquishment of any such Causes of Action
or Avoidance Actions. Nothing contained in the Plan or the Confirmation Order shall be deemed
a waiver or relinquishment of any Claim, Causes of Action, right of setoff, or other legal or
equitable defense that the Debtors had immediately prior to the Petition Date that is not specifically
waived, released or relinquished by the Plan. The Reorganized Debtors shall have, retain, reserve
and be entitled to assert all such Claims, Causes of Action, rights of setoff and other legal or
equitable defenses that the Debtors had immediately prior to the Petition Date as fully as if the
Chapter 11 Cases had not been commenced, and all of the Debtors’ legal and equitable rights
respecting any Claim that are not specifically waived or relinquished by the Plan may be asserted
after the Effective Date by the Reorganized Debtors to the same extent as if the Chapter 11 Cases
had not been commenced.

         G.      Votes Solicited in Good Faith

       The Debtors have, and upon confirmation of the Plan shall be deemed to have, solicited
acceptances of the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code.

         H.      Administrative Claims Incurred After the Effective Date

       Obligations incurred by the Reorganized Debtors after the Effective Date including
(without limitation) Claims for Professionals’ fees and expenses incurred after such date, may be
paid by the Reorganized Debtors in the ordinary course of business and without application for or
Court approval, subject to any agreements with any claim Holders.

         I.      Releases by the Debtors

       On the Effective Date, the Debtors and the Reorganized Debtors, on behalf of
themselves and their Estates, shall be deemed to release unconditionally all of their respective
current officers, current directors, current employees, current partners, current advisors,
current attorneys, current financial advisors, current accountants, and other current
professionals, and as to each their respective officers, directors, principals, members
employees, partners, subsidiaries, affiliates, advisors, attorneys, financial advisors,
accountants, and other professionals (collectively the “Released Parties” and each a
“Released Party”) from any and all claims, obligations, suits, judgments, damages, rights,
Causes of Action and liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereafter arising, in law, equity or otherwise, based in whole or in

                                                 25
54612453;5
              Case 6:20-bk-03355-KSJ    Doc 178     Filed 09/14/20     Page 27 of 36




part upon actions taken solely in their respective capacities described above or any omission,
transaction, event or other occurrence taking place on or prior to the Effective Date in any
way relating to the Debtors, the Chapter 11 Cases, or the Plan, except that (i) no individual
shall be released from any act or omission that constitutes gross negligence or willful
misconduct, (ii) the Reorganized Debtors and the shall not relinquish or waive the right to
assert any of the foregoing as a legal or equitable defense or right of set off or recoupment
against any Claims of any such persons asserted against the Debtors, (iii) the foregoing
release shall not apply to any obligations that remain outstanding in respect of loans or
advances made to individuals by the Debtors, and (iv) the foregoing release applies to the
Released Parties solely in their respective capacities described above.

         J.      Releases by non-Debtors

        On the Effective Date, all Persons who (a) directly or indirectly, have held, hold, or
may hold Claims, or (b) vote to accept the Plan as set forth on the relevant Ballot, and (c) do
not mark their Ballot to indicate their refusal to grant the releases provided in this
paragraph, shall be deemed, by virtue of their receipt of Distributions and/or other treatment
contemplated under the Plan, to have forever released and covenanted with the Reorganized
Debtors and the Released Parties not to (y) sue or otherwise seek recovery from any of the
Reorganized Debtors or any Released Party on account of any Claim in any way related to
the Debtors or their business and affairs, including but not limited to any Claim based upon
tort, breach of contract, violations of federal or state securities laws or otherwise, based upon
any act, occurrence, or failure to act from the beginning of time through the Effective Date
or (z) assert against any of the Reorganized Debtors or any Released Party any claim,
obligation, right, cause of action or liability that any Holder of a Claim or Interest may be
entitled to assert, whether known or unknown, foreseen or unforeseen, existing or hereafter
arising, based in whole or in part on any act or omission, transaction, or occurrence from
the beginning of time through the Effective Date in any way relating to the Debtors, the
Chapter 11 Cases, or the Plan, provided, however, (i) none of the Released Parties shall be
released from any Claim primarily based on any act or omission that constitutes gross
negligence or willful misconduct as determined by a court of competent jurisdiction, (ii) the
foregoing release shall not apply to obligations arising under the Plan, and (iii) the foregoing
release shall not be construed to prohibit a party in interest from seeking to enforce the terms
of the Plan.

         K.      Exculpation and Injunction in Respect of Released Parties

                   1.    Exculpation

        The Debtors, the Reorganized Debtors, and the other Related Parties, shall have no
liability whatsoever to any Holder or purported Holder of an Administrative Claim, a Claim,
or an Equity Interest for any act or omission in connection with, or arising out of, the Plan,
the negotiation of the Plan, the solicitation of votes for confirmation of the Plan, the Chapter
11 Cases, the consummation of the Plan, the administration and implementation of the Plan
or the property to be distributed under the Plan, or any transaction contemplated by the
Plan or in furtherance thereof except for any act or omission that constitutes willful
misconduct or gross negligence as determined by a Final Order. This exculpation shall be in

                                               26
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20     Page 28 of 36




addition to, and not in limitation of, all other releases, indemnities, exculpations and any
other applicable law or rules protecting such Released Parties from liability.

                   2.    Injunction

       Pursuant to section 105 of the Bankruptcy Code, no Holder or purported Holder of
an Administrative Claim, a Claim or an Equity Interest shall be permitted to commence or
continue any action, employment of process, or any act to collect, offset, or recover any Claim
against a Released Party that accrued on or prior to the Effective Date and that has been
released or waived pursuant to this Plan.

         L.      Term of Bankruptcy Injunction or Stays

        All injunctions or stays provided for in the Chapter 11 Cases under sections 105 or 362 of
the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
force and effect until the Effective Date.

         M.      Preservation of Insurance

        The Debtors’ discharge and release from all Claims as provided herein, except as necessary
to be consistent with this Plan, shall not diminish or impair the enforceability of any insurance
policy that may cover Claims against the Debtors, the Reorganized Debtors (including, without
limitation, its officers and current and former directors) or any other person or entity.

         N.      Indemnification Obligations Owed by the Debtors

        Indemnification Obligations owed to directors, officers, and employees of the Debtors (or
the Estates of any of the foregoing) who served or were employed by the Debtors as of or after the
Petition Date, excluding claims which have been determined by Final Order to have resulted from
gross negligence, willful misconduct, breach of fiduciary duty, or intentional tort, shall be deemed
to be assumed pursuant to Sections 365 of the Bankruptcy Code under the Plan; provided that the
Reorganized Debtors’ liabilities in respect of such obligations shall be limited to the extent of
available insurance coverage.

        All Indemnification Obligations owed to directors, officers, and employees of the Debtors
who served or were employed by the Debtors prior to, but not after, the Petition Date shall be
deemed to be, and shall be treated as though they are, executory contracts that are rejected pursuant
to Section 365 of the Bankruptcy Code under the Plan.

       Indemnification Obligations owed to any Professionals retained pursuant to sections 327
or 328 of the Bankruptcy Code and order of the Court, to the extent that such Indemnification
Obligations relate to the period after the Petition Date, shall be deemed to be, and shall be treated
as though they are, executory contracts that are assumed pursuant to section 365 of the Bankruptcy
Code under the Plan.




                                                 27
54612453;5
              Case 6:20-bk-03355-KSJ        Doc 178    Filed 09/14/20    Page 29 of 36




                                                XI.

                              RETENTION OF JURISDICTION

        The Court shall have exclusive jurisdiction over all matters arising out of, and related to,
the Chapter 11 Cases and the Plan pursuant to, and for the purposes of, section 105(a) and section
1142 of the Bankruptcy Code and for, among other things, the following purposes: (1) to hear and
determine motions for the assumption or rejection of executory contracts or unexpired leases
pending on the Confirmation Date, and the allowance of Claims resulting therefrom; (2) to
determine any other applications, adversary proceedings, and contested matters pending on the
Effective Date; (3) to ensure that Distributions to Holders of Allowed Claims are accomplished as
provided herein; (4) to resolve disputes as to the ownership of any Claim or Equity Interest; (5) to
hear and determine objections to Claims and to consider Claims or the allowance, classification,
priority, compromise, estimation, or payment of any Claim, including any Administrative Expense
Claim; (6) to enter and implement such orders as may be appropriate in the event the Confirmation
Order is for any reason stayed, revoked, modified or vacated; (7) to issue such orders in aid of
execution of the Plan, to the extent authorized by section 1142 of the Bankruptcy Code; (8) to
consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any order of the Court, including, without limitation, the Confirmation Order; (9)
to hear and determine all applications for compensation and reimbursement of expenses of
Professionals under sections 330, 331 and 503(b) of the Bankruptcy Code; (10) to hear and
determine disputes arising in connection with the interpretation, implementation, or enforcement
of the Plan; (11) to hear and determine any issue for which the Plan requires a Final Order of the
Court; (12) to hear and determine matters concerning state, local, and federal taxes in accordance
with sections 346, 505 and 1146 of the Bankruptcy Code; (13) to hear and determine disputes
arising in connection with compensation and reimbursement of expenses of professionals for
services rendered during the period commencing on the Petition Date through and including the
Effective Date; (14) to hear and determine any Causes of Action, including any Avoidance Action,
preserved under the Plan under Bankruptcy Code sections 544, 547, 548, 549, 550, 551, 553, and
1123(b)(3); (15) to hear and determine any matter regarding the existence, nature and scope of the
Debtors’ discharge; (16) to hear and determine any matter regarding the existence, nature, and
scope of the releases and exculpation provided in Article X of the Plan; and (17) to enter a final
decree closing the Chapter 11 Cases.

                                                XII.

                              MISCELLANEOUS PROVISIONS

         A.      Modification of the Plan

        Subject to the limitations contained in the Plan: (1) the Debtors reserve the right in
accordance with the Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan
prior to the entry of the Confirmation Order, including amendments or modifications to satisfy
section 1129(b) of the Bankruptcy Code; and (2) after the entry of the Confirmation Order, the
Debtors or the Reorganized Debtors, as the case may be, may upon order of the Court, amend or
modify the Plan, in accordance with Section 1127(b) of the Bankruptcy Code.


                                                28
54612453;5
              Case 6:20-bk-03355-KSJ     Doc 178     Filed 09/14/20     Page 30 of 36




         B.      Post Confirmation Status Report

         Pursuant to the Plan, within 90 days of the entry of the Confirmation Order, the Debtors
will file a status report with the Court attaching a detailed accounting of all payments made under
the Plan and explaining what progress has been made toward consummation of the confirmed Plan.
The status report will be served on the United States Trustee, the Subchapter V Trustee and those
parties who have requested special notice post-confirmation. The Court may schedule subsequent
status conferences in its discretion.

         C.      Retention of Professionals

       The Reorganized Debtors may retain professionals on such terms as it deems reasonable
without Court approval.

         D.      Governing Law

        Unless a rule of law or procedure is supplied by Federal law (including the Bankruptcy
Code and Bankruptcy Rules), the laws of the State of Florida (without reference to the conflicts of
laws provisions thereof) shall govern the construction and implementation of the Plan and any
agreements, documents, and instruments executed in connection with the Plan, unless otherwise
specified.

         E.      Filing or Execution of Additional Documents

       On or before the Effective Date, the Debtors or the Reorganized Debtors, shall file with
the Court or execute, as appropriate, such agreements and other documents as may be necessary
or appropriate to effectuate and further evidence the terms and conditions of the Plan.

         F.      Withholding and Reporting Requirements

       In connection with the Plan and all instruments issued in connection therewith and
Distributions thereon, the Reorganized Debtors, as applicable, shall comply with all withholding
and reporting requirements imposed by any federal, state, local or foreign taxing authority and all
Distributions hereunder shall be subject to any such withholding and reporting requirements.

         G.      Exemption From Transfer Taxes

        Pursuant to Section 1146(a) of the Bankruptcy Code, the issuance, distribution, transfer or
exchange of any security or the making, delivery, or recording of any instrument of transfer
pursuant to, in implementation of, or as contemplated by the Plan or any Plan Document, or any
transaction arising out of, contemplated by, or in any way related to the foregoing, shall not be
subject to any document recording tax, stamp tax, conveyance fee, intangible or similar tax,
mortgage tax, stamp act, real estate transfer tax, mortgage recording tax, Uniform Commercial
Code filing or recording fee, or other similar tax or governmental assessment, and the appropriate
state or local government officials or agents shall be, and hereby are, directed to forego the
collection of any such tax or governmental assessment and to accept for filing and recording any
of the foregoing instruments or other documents without the payment of any such tax or
governmental assessment.

                                                29
54612453;5
              Case 6:20-bk-03355-KSJ         Doc 178      Filed 09/14/20      Page 31 of 36




         H.      Compliance with Tax Requirements

        In connection with this Plan, to the extent applicable, the Reorganized Debtors in making
Distributions shall comply with all tax withholding and reporting requirements imposed on it by
any Governmental Unit, and all Distributions pursuant to this Plan shall be subject to such
withholding and reporting requirements. The Reorganized Debtors may withhold the entire
Distribution due to any Holder of an Allowed Claim until such time as such Holder provides to
the Reorganized Debtors, the necessary information to comply with any withholding requirements
of any Governmental Unit. Any property so withheld will then be paid by the Reorganized Debtors
to the appropriate authority. If the Holder of an Allowed Claim fails to provide to the Reorganized
Debtor(s) the information necessary to comply with any withholding requirements of any
Governmental Unit within six months after the date of first notification by the Reorganized
Debtors to the Holder of the need for such information or for the Cash necessary to comply with
any applicable withholding requirements, then the Holder’s Distribution shall be treated as an
undeliverable (unclaimed) distribution in accordance with the below. The payment of all taxes on
all Distributions shall be the sole responsibility of the distributee.

         I.      Transmittal of Distributions to Parties Entitled Thereto

        All Distributions by check shall be deemed made at the time such check is duly deposited
in the United States mail, postage prepaid. All Distributions by wire transfer shall be deemed made
as of the date the Federal Reserve or other wire transfer is made. All distributions made by
automated clearing house from a domestic bank shall be deemed to be made as of the date of the
automated clearing is effective. Except as otherwise agreed with the Holder of an Allowed Claim
in respect thereof or as provided in this Plan, any property to be distributed on account of an
Allowed Claim shall be distributed by mail upon compliance by the Holder with the provisions of
this Plan to (i) its address set forth in its proof of claim, (ii) the latest mailing address filed for the
Holder of an Allowed Claim entitled to a distribution, (iii) the latest mailing address filed for a
Holder of a filed power of attorney designated by the Holder of such Allowed Claim to receive
Distributions, (iv) the latest mailing address filed for the Holder’s transferee as identified in a filed
notice served on the Debtors pursuant to Bankruptcy Rule 3001(e), or (v) if no such mailing
address has been filed, the mailing address reflected on the Schedules or in the Debtors’ books and
records. If any Distribution is returned by mail or otherwise, the Reorganized Debtors may keep
said returned Distribution money.

         J.      Unclaimed Property

         Except as otherwise provided in this Plan, any property (Cash or otherwise) to be
distributed under this Plan that is unclaimed after six months following the relevant distribution
date shall be forfeited, and such distribution, together with all interest earned thereon, shall become
an Asset to be distributed and conveyed to Holders of Class 3 Claims in accordance with the
provisions of this Plan. However, checks issued by the Reorganized Debtors with respect to
Allowed Class 3 Claims will be null and void if not cashed within sixty days of the date of issuance
and such unclaimed distribution shall vest with the Reorganized Debtors. Requests for re-issuance




                                                    30
54612453;5
              Case 6:20-bk-03355-KSJ     Doc 178     Filed 09/14/20     Page 32 of 36




of any such check shall be made in writing to the Reorganized Debtors by the Holder of the Claim
with respect to the check originally issued.

         K.      Waiver of Federal Rule of Civil Procedure 62(a)

        The Debtors may request that the Confirmation Order include (a) a finding that Fed. R.
Civ. P. 62(a) shall not apply to the Confirmation Order, and (b) authorization for the Debtors to
consummate the Plan immediately after entry of the Confirmation Order.

         L.      Exhibits/Schedules

        All Exhibits and schedules to the Plan are incorporated into and constitute a part of the
Plan as if set forth herein.

         M.      Default and Remedies of Allowed Claimholders

        In the event any Allowed Claimholder is not timely paid in accordance with the Plan, such
Allowed Claimholder shall provide the Debtors, Counsel to the Debtors and the Subchapter V
Trustee with written notice of said payment default (the "Default"). The Debtors shall have
fourteen (14) days from receipt of the Default notice to cure the Default. If the Debtors fail to
timely cure the Default, the Allowed Claimholder may seek relief from the Court to enforce this
Plan, file for such relief related to the Plan in any state court of competent jurisdiction or such
further relief that may be available to such Allowed Claimholder under Federal or applicable state
law.

         N.      Notices

        All notices, requests, and demands hereunder to be effective shall be in writing and unless
otherwise expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when received and
telephonically confirmed, addressed as follows:

         Counsel to the Debtors:

         Esther McKean, Esq.
         Akerman LLP
         420 S. Orange Ave.
         Suite 1200
         Orlando, FL 32801

         Debtors:

         Attn: Lance Friedman, CEO
         709 S. Harbor City Blvd.
         Suite 530
         Melbourne, FL 32901



                                                31
54612453;5
              Case 6:20-bk-03355-KSJ         Doc 178      Filed 09/14/20     Page 33 of 36




         United States Trustee:

         George C. Young Federal Building
         400 West Washington Street, Suite 1100
         Orlando, Florida 32801

         Subchapter V Trustee:

         Aaron R. Cohen
         P.O. Box 4218
         Jacksonville, FL 32201-4218

                                                  XIII.

                      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         A.       Assumption and Rejection of Executory Contracts and Unexpired Leases

         To the extent not (i) assumed in the Chapter 11 Cases prior to the Confirmation Date,
(ii) rejected in the Chapter 11 Cases prior to the Confirmation Date, (iii) subject of a separate
motion or subject to the expedited procedures approved by the Court to assume or reject under
section 365 of the Bankruptcy Code pending on the Effective Date, or (iv) specifically assumed
pursuant to this Plan, each executory contract and unexpired lease that exists between Debtors and
any Person is specifically rejected by the Debtors that is a party to such executory contract or
unexpired lease as of and subject to the Effective Date pursuant to the Plan.

         The following executory contracts and unexpired leases are rejected:

               (i)        executory contacts or unexpired non-residential leases that were rejected
                  before the Confirmation Date; and

               (ii)       all real estate leases that have been rejected pursuant to a court order during
                   these bankruptcy cases.

         The following executory contracts and unexpired leases are assumed:

               (i)        all existing insurance policies that have not expired, been rejected or are
               subject to a motion to reject as of the Confirmation Date;

               (ii)       all real property leases with the Debtors as of September 14, 2020; and

              (iii)      all contracts with Ongoing Trade Vendors that were not rejected prior to
               confirmation or were not the subject of a motion to reject as of the Confirmation Date;
               and




                                                    32
54612453;5
              Case 6:20-bk-03355-KSJ       Doc 178      Filed 09/14/20     Page 34 of 36




         B.      Limited Extension of Time to Assume or Reject

        The Debtors shall have until the completion of the hearing on Confirmation to assume or
reject any unexpired lease or executory contract. In the event any such unexpired lease or executory
contract is not assumed (or subject to a pending motion to assume) by such date, such unexpired
lease or executory contract shall be deemed rejected as of the Confirmation Date. The Debtors’
position is that the executory contracts listed on the Schedule of Executory Contracts filed pursuant
to Rule 1007 are the only executory contracts to which the Debtors were a party as of the Petition
Date.

        In the event of a dispute as to whether a contract or lease is executory or unexpired, the
right of the Debtors or Reorganized Debtors to move to assume or reject such contract or lease,
either by motion or pursuant to such expedited procedures as have been approved by the Court,
shall be extended until the date that is thirty (30) days after the entry of a Final Order by the Court
determining that the contract or lease is executory or unexpired. The deemed assumptions and
rejections provided for in this Article XIII of the Plan shall not apply to such contract or lease.

        In the event the Debtors or the Reorganized Debtors become aware after the Effective Date
of the existence of an executory contract or unexpired lease that was not included in the Schedules
or on the Schedule of Additional Assumed Leases, the right of the Reorganized Debtors to move
to assume or reject such contract or lease shall be extended until the date that is thirty (30) days
after the date on which the Debtors or the Reorganized Debtors become aware of the existence of
such contract or lease. The deemed assumptions and rejections provided for in this Article XIII.A.
of the Plan shall not apply to any such contract or lease.

         C.      Cure

        The applicable Reorganized Debtor, except as otherwise agreed by the parties, will cure
any and all undisputed defaults under any executory contract or unexpired lease that is assumed
by such Reorganized Debtor pursuant to the Plan in accordance with section 365 of the Bankruptcy
Code within five (5) Business Days after the Effective Date. Notwithstanding Article (XIII)(A)
or XIII(B), in the event there is a dispute as of the Effective Date regarding the amount required
to cure defaults under any executory contract or unexpired lease that the Reorganized Debtors
propose to assume, the Reorganized Debtors shall have until thirty (30) days after entry of a Final
Order determining the amount, if any, of the applicable Debtor or Reorganized Debtor’s liability
with respect thereto, or as may otherwise be agreed by the parties, to determine whether to assume
or reject the related executory contract or unexpired lease. In the event the applicable Reorganized
Debtor determines to assume the applicable executory contract or unexpired lease related to the
disputed cure, such disputes shall be cured within five (5) Business Days of the Order determining
the amount, if any, of the applicable Debtor or the applicable Reorganized Debtor’s liability with
respect thereto, becoming a Final Order or as may otherwise be agreed to by the parties.

         D.      Rejection Damage Claims

        All Claims for damages arising from the rejection of executory contracts or unexpired
leases must be filed with the Court in accordance with the terms of the order authorizing such
rejection and any applicable bar dates established during the case, but in no event later than thirty


                                                  33
54612453;5
              Case 6:20-bk-03355-KSJ      Doc 178      Filed 09/14/20      Page 35 of 36




(30) days after the Effective Date (unless rejected at a later date as a result of a disputed cure
amount as set forth in Article XIII.C. herein). Any Claims not filed within such time will be forever
barred from assertion against the Debtors, their respective Estates and the Reorganized Debtors.
All Allowed Claims arising from the rejection of executory contracts or unexpired leases shall be
treated as General Unsecured Claims.

         E.      Guaranties

        All guarantees of assumed leases and contracts shall remain in full force and effect after
the Effective Date.

                                                XIV.

                                        BENEFIT PLANS

        As of and subject to the Effective Date, all employee compensation and benefit plans,
policies, and programs of the Debtors applicable generally to their employees, as in effect on the
Effective Date, including, without limitation, all savings plans, retirement plans, health care plans,
disability plans, incentive plans, and life, accidental death, and dismemberment insurance plans,
but excluding any employment and severance agreements, plans or policies (unless, with the
consent of the Requisite Consenting Parties, such employment and severance agreements, plans or
policies are assumed by the Debtors pursuant to Court order), shall be deemed to be, and shall be
treated as though they are, executory contracts that are assumed under the Plan, and the Debtors’
obligations under such agreements and programs shall survive the Effective Date of the Plan,
without prejudice to the Reorganized Debtors’ rights under applicable non -bankruptcy law to
modify, amend, or terminate the foregoing arrangements, except for (i) such executory contracts
or plans specifically rejected pursuant to the Plan, including on the Schedule of Additional
Rejected Contracts and Leases (to the extent such rejection does not violate section 1114 of the
Bankruptcy Code), and (ii) such executory contracts or plans as have previously been terminated,
or rejected, pursuant to a Final Order, or specifically waived by the beneficiaries of such plans,
contracts, or programs.

                                                 XV.

                                LIQUIDATION ALTERNATIVE

        If the Plan is not confirmed and consummated, the Debtors believe the most likely
alternative is a liquidation of the Debtors under Chapter 7 of the Code. In a Chapter 7 liquidation,
a Chapter 7 trustee would incur additional Administrative Claims that would be paid before any
distribution to creditors and would result in no additional value to claimholders. The Debtors
therefore believe that liquidation of its property in a Chapter 7 cases would dramatically reduce
the total amount available to Creditors as compared to reorganization under this Plan. Thus, the
Debtors recommends that Holders of Claims and Interests vote to accept the Plan. Please refer to
the liquidation analysis attached hereto as Exhibit D for an overview of potential distributions to
creditors in a Chapter 7 liquidation.




                                                 34
54612453;5
             Case 6:20-bk-03355-KSJ    Doc 178   Filed 09/14/20    Page 36 of 36




Dated: September 14, 2020

First Choice Healthcare Solutions, Inc.          First Choice Medical Group
                                                 of Brevard, LLC

By:                                              By:
Name:        Lance Friedman                      Name:    Lance Friedman
Title:       Chief Executive Officer             Title:   Chief Executive Officer

FCID Medical, Inc.                               Marina Towers, LLC

By:                                              By:
Name:        Lance Friedman                      Name:    Lance Friedman
Title:       Chief Executive Officer             Title:   Chief Executive Officer




                                           35
54612453;5
